The offense is accomplice to arson; the punishment, confinement in the penitentiary for two years.
The evidence is deemed sufficient to support the finding of the jury that appellant hired Floyd Lowe and Percy Isaac to burn the house of Dr. J. N. Pyle.
Floyd Lowe, one of the principals, testified for the State. Isaac was not used as a witness but his confession was introduced by the State. In said confession Isaac stated that Floyd Lowe employed him to aid in burning the house. In his charge to the jury the court limited the confession to the purpose of *Page 633 
showing the guilt of Isaac. Appellant excepted to the charge on the ground that it failed to instruct the jury that Isaac was an accomplice witness. Further, he excepted to the charge on the ground that it failed to instruct the jury that one accomplice can not corroborate another accomplice. Under the holding of this court in Mehlman v. State, 244 S.W. 523, the exceptions were not well taken. In that case Mehlman was on trial for receiving and concealing stolen property. Portions of the confessions of the alleged thieves were admitted and restricted by the court in the charge to the question of proving the theft. Mehlman sought to have the jury instructed that the alleged thieves were accomplice witnesses. In concluding that the charge was not called for, the court, speaking through Judge Lattimore, used language as follows:
"The portions of the confessions of the original takers of the alleged stolen property were admitted and restricted by the court in the charge to the question of proving the theft. We do not think it necessary for the court to have charged in such state of case the law of accomplice testimony."
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.